UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-6575



EDWIN CECIL TURNER,

                                                 Plaintiff - Appellant,

          versus


SHERIFF HUDSON; LIEUTENANT BROOKS; DOCTOR
BERDEEN; ROBERT FRONK, Medic; DELIAH BROWLEY,
Medic,

                                                Defendants - Appellees,

          and


MAYOR BOWERS; GEORGE M. MCMILLAN; ONZLEE WARE,
Esquire; CONRAD DAUM, Dr.,

                                                             Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-94-285-R)


Submitted:   October 8, 1998                 Decided:   October 26, 1998


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Edwin Cecil Turner, Appellant Pro Se. Elizabeth Kay Dillon, Kevin
Scott Blair, WOODS, ROGERS & HAZLEGROVE, Roanoke, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court’s order granting Appel-

lees’ motion for summary judgment, thereby denying relief on his 42

U.S.C. § 1983 (1994) complaint and denying relief on his state law

claims of medical malpractice and negligence. We have reviewed the

record and the district court’s opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court and deny Appellant’s motion for appointment of counsel and

motion for sanctions. Turner v. Hudson, No. CA-94-285-R (W.D. Va.

Mar. 20, 1998). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED



                                2